FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofMarch HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ Latin America Our operations in Latin America principally comprise HSBC Bank Brasil S.A.-Banco Múltiplo, HSBC México, S.A. and HSBC Bank Argentina S.A. In addition to banking services, we operate insurance businesses in Brazil, Mexico and Argentina. US$m US$m US$m Net interest income Net fee income Net trading income Other income Net operating income4 LICs42 Net operating income Total operating expenses Operating profit Income from associates43 − - - Profit before tax Cost efficiency ratio 56.1% 58.7% 63.3% RoRWA36 2.0% 2.4% 2.3% Year-end staff numbers Best Infrastructure Bank in Latin America (LatinFinance Awards, 2013) Gain of US$1.1bn on the sale of our operations in Panama Over US$200m of sustainable cost savings For footnotes, see page 132. The commentary is on a constant currency basis unless stated otherwise, while tables are on a reported basis. Economic background In Latin America, average GDP growth fell to 2.4% in 2013 from 2.9% in 2012. Brazil's GDP growth accelerated from 1% in 2012 to above 2% by the end of 2013. However, this was the third year of below-trend growth. Brazil's growing current account deficit raised concerns during the summer. The resulting capital flight and decline inthe currency served to put further upward pressure on prices, pushing CPI inflation above the mid-point of the central bank's target for the fourth consecutive year. Mexico saw a material slowdown in economic activity in 2013, with GDP growth likely to have slowed to 1.3% from 3.9% in 2012. Inflationary pressures remained subdued and Banco de México cut its key policy rate to 3.5% from 4.5% at the start of the year. However, a significant number of structural reforms should aid the long-term performance of the Mexican economy. The Argentinian economy accelerated in 2013 following a good agricultural harvest and a modest recovery in the Brazilian economy. Structural problems became increasingly evident with high inflation and, eventually, currency weakness. Review of performance In Latin America, reported profit before tax of US$2.0bn was US$412m lower than in 2012, andUS$239m lower on a constant currency basis. On an underlying basis, which excludes the US$1.1bn gain on the sale of our operations in Panama and the effect of other non-strategic business disposals, pre-tax profits decreased by US$1.2bn. This was driven by a US$714m rise inloan impairment charges and a decline in revenue of US$348m, in part reflecting adverse movements inthe PVIF asset compared with 2012. We made significant progress on repositioning our business in the region, with a particular focus onour priority growth markets of Brazil, Mexico andArgentina. We also completed the disposal of operations in Panama, Peru and Paraguay, along with the sale of a portfolio of our non-life insurance assets and liabilities and a non-strategic business inMexico. We expect to complete the sale of our operations inColombia and Uruguay in2014, subject to regulatory approvals. While our performance was affected by slower economic growth and inflationary pressures, we continued to implement the Group's strategy in our core priority markets in order to reposition our portfolios. We made significant progress in exiting Profit/(loss) before tax by country within global businesses Retail Banking and Wealth Management US$m Commercial Banking
